PER CURIAM: *
Danny Varner pleaded guilty to possession with intent to distribute methamphet*478amine and was sentenced to 188 months of imprisonment and three years of supervised release. He contends that the district court plainly erred in applying the career ■offender enhancement. The Government contends that Varner’s notice of appeal was untimely and his appeal should be dismissed.
Varner’s notice of appeal was filed well beyond the deadlines for filing a notice of appeal and requesting an extension of time. See Fed. R. App. P. 4(b)(1)(A)®, (b)(4). When, as in this case, the Government objects to an untimely notice of appeal, we will not disregard the matter. See Eberhart v. United States, 546 U.S. 12, 18, 126 S.Ct. 403, 163 L.Ed.2d 14 (2005).
Varner’s appeal is DISMISSED as untimely.

 Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be *478published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.